Citation Nr: 0601787	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran was a World War II veteran who served with the 
Recognized Guerrillas from February 1945 to March 1946.  The 
appellant in this case is the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In a February 2005 decision, the Board denied service 
connection for the cause of the veteran's death.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  On 
September 23, 2005, the Court vacated the Board's decision 
and remanded the case to the Board for readjudication in 
compliance with directives specified in a joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant requests service connection for the cause of 
the veteran's death.  Service connection was not in effect 
for any disability during the veteran's lifetime.  The 
veteran's service records consist of an Affidavit for 
Philippine Army Personnel (processing affidavit) dated in 
March 1946, which is silent for any indication of diseases or 
disabilities incurred during his period of service.  The 
death certificate of record reveals that the veteran died in 
April 1987 due to nephrolithiasis and nephrosis at the 
appellant's residence.  

The appellant has noted that the veteran received treatment 
at Talon General Hospital in March 1986 for chest pain and 
fatigue.  The VA's duty to assist requires that VA make 
reasonable efforts to obtain relevant private records that 
the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  
The claim will be remanded to the RO to attempt to obtain 
these records.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.  The RO should contact Talon General 
Hospital and obtain complete records 
pertaining to the veteran's treatment in 
March 1986.  If further attempts to 
obtain these records would be futile, 
then this must be specifically indicated 
in the record and all attempts that were 
made to obtain this information 
documented.  The claimant must be 
notified of all action pertaining to 
efforts to obtain these records, 
particularly if the records cannot be 
obtained.

2.  Then readjudicate the claim based on 
the additional evidence obtained.  If 
benefit is not granted to the appellant's 
satisfaction, send her a supplemental 
statement of the case (SSOC) and give her 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

